The Disciplinary Review Board having filed with the Court its decision in DRB 17-338, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), Robert Geoffrey Broderick of San Clemente, California, who was admitted to the bar of this State in 2010, should be censured based on discipline imposed in Connecticut for unethical conduct that in New Jersey constitutes violations of RPC 1.17(c)(2) (improper sale of a law office), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And good cause appearing;
It is ORDERED that Robert Geoffrey Broderick is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual **420expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.